DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 27 July 2021 and 11 August 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/456,664; 13/292,843; and/or 14/011,202, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one The earlier filed applications fail to disclose providing a metal injection molding feed stock comprising a powdered metal and a first binding agent and a second binding agent, injection molding the injection molding feedstock into the primer insert injection mold to form a first substantially cylindrical metal primer insert having a first size, debinding the first substantially cylindrical metal primer insert to remove the first binding agent, and sintering the first substantially metal primer insert to remove the second binding agent and form the substantially cylindrical metal primer insert having a second size. Therefore, the effective filing date of the claims in the application is 01 July 2014, and the earlier application to Burrow is available as prior art against the currently filed claims.
The examiner notes that the disclosure of application 13/292,843 as published in U.S. Pre-Grant Publication 2012/0111219 by Burrow states the following in regards to injection molding the primer insert:
“[0063] The insert is over molded in an injection molded process using a nano clay particle filled Nylon material. The inserts can be machined or stamped. In addition, an engineered resin able to withstand the demand on the insert allows injection molded and/or even transfer molded.”
This paragraph does not provide adequate support for the claimed subject matter as indicated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2012/0111219 by Burrow (Burrow) in view of U.S. Patent 9,032,855 issued to Foren et al (Foren) and further in view of U.S. Pre-Grant Publication 2010/0234132 by Hirsch et al (Hirsch).
Regarding claim 1, Burrow discloses a method of making a substantially cylindrical insert by injection molding comprising the steps of, providing a primer insert injection mold to form a substantially cylindrical primer insert, wherein the primer insert mold comprises a top surface opposite a bottom surface and a substantially cylindrical coupling element that extends from the bottom surface, a primer recess in the top surface that extends toward the bottom surface, a primer flash aperture positioned in the primer recess to extend through the bottom surface, and a flange that extends circumferentially about an outer edge of the top surface, wherein the flange is adapted to receive a polymer overmolding that covers an circumferential surface and the primer flash hole aperture to form a primer flash hole (See Figures, clearly illustrated and at least Paragraphs 0009-0072).
Burrow does not disclose that the insert is made by metal injection molding or the specific steps of the metal injection molding process.
Foren, a related prior art reference, discloses that the insert is made by metal injection molding (See element 710 and at least Col. 3 Lines 8-12 and Col. 9 Lines 40-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Burrow 
Burrow as modified by Foren does not disclose the specific steps of the metal injection molding process.
Hirsch, a related prior art reference, discloses providing a metal injection molding feedstock comprising a powdered metal and a first binding agent and a second binding agent; injection molding the metal injection molding feedstock into the mold to form a first substantially injection molded component having a first size; debinding the first substantially injection molded component to remove the first binding agent; and sintering the first substantially injection molded component to remove the second binding agent and form the injection molded component having a second size (See Figures, Steps are clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burrow as modified by Foren above with the noted teachings of Hirsch.  The suggestion/ motivation for doing so would have been to utilize appropriate steps for the indicated process to result in the final component as indicated by Foren.
Therefore, the following limitations are obvious in light of the combination of Burrow, Foren, and Hirsch: providing a metal injection molding feedstock comprising a powdered metal and a first binding agent and a second binding agent; injection molding the metal injection molding feedstock into the primer insert injection mold to form a first substantially cylindrical metal primer insert having a first size; debinding the first 
Regarding claim 2, Hirsch further discloses wherein the powdered metal comprises stainless steel, brass, ceramic alloys (See at least Paragraph 0008).
Regarding claim 3, Burrow as modified by Foren and Hirsch discloses the claimed invention except for the specific grade of stainless steel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the powdered metal comprising 102, 174, 201, 202, 300, 302, 303, 304, 308, 309, 316, 316L, 316Ti, 321, 405, 408, 409, 410, 415, 416, 416R, 420, 430, 439, 440, 446 or 601-665 grade stainless steel or Ti6A14V, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Hirsch further discloses wherein the second size is about 5 percent to about 30 percent smaller than the first size or the second size is about 10 percent to about 20 percent smaller than the first size (See at least Paragraph 0039).
Regarding claim 5, Hirsch further discloses wherein the second size is about 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30 percent smaller than the first size (See at least Paragraph 0039).
Regarding claim 6, Burrow further discloses wherein the substantially cylindrical insert further comprises a flash hole groove that extends circumferentially about the 
Regarding claim 7, Burrow further discloses wherein the bottom surface comprises a circumferential groove (See Figures, clearly illustrated).
Regarding claim 11, Burrow as modified by Foren and Hirsch disclose the claimed invention except for the specific materials in claim 11.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the following combinations of materials for the injection molded primer insert: wherein the powdered metal comprises 2-16% Ni; 10-20% Cr; 0-5% Mo; 0-0.6% C; 0-6.0% Cu; 0-0.5% Nb+Ta; 0-4.0% Mn; 0-2.0% Si and the balance Fe; or the powdered metal comprises 2-6% Ni; 13.5-19.5% Cr; 0-0.10% C; 1-7.0% Cu; 0.05-0.65% Nb+Ta; 0-3.0% Mn; 0-3.0% Si and the balance Fe; or the powdered metal comprises 3-5% Ni; 15.5-17.5% Cr; 0-0.07% C; 3-5.0% Cu; 0.15-0.45% Nb+Ta; 0-1.0% Mn; 0-1.0% Si and the balance Fe; or the powdered metal comprises 10-14% Ni; 16-18% Cr; 2-3% Mo; 0-0.03% C; 0-2% Mn; 0-1% Si and the balance Fe; or the powdered metal comprises 12-14% Cr; 0.15-0.4% C; 0-1% Mn; 0-1% Si and the balance Fe; or the powdered metal comprises 16-18% Cr; 0-0.05% C; 0-1% Mn; 0-1% Si and the balance Fe; or the powdered metal comprises 3-12% aluminum, 2-8% vanadium, 0.1-0.75% iron, 0.1-0.5% oxygen, and the remainder titanium; or the powdered metal comprises about 6% aluminum, about 4% vanadium, about 0.25% iron, about 0.2% oxygen, and the remainder titanium.
In re Leshin, 125 USPQ 416.
Regarding claim 12, Burrow as modified by Foren and Hirsch discloses a method of making a substantially cylindrical insert by metal injection molding comprising the steps of: providing a primer insert injection mold to form a substantially cylindrical primer insert, wherein the primer insert mold comprises a top surface opposite a bottom surface and a substantially cylindrical coupling element that extends from the bottom surface, a primer recess in the top surface that extends toward the bottom surface, a primer flash aperture positioned in the primer recess to extend through the bottom surface, a flange that extends circumferentially about an outer edge of the top surface, wherein the flange is adapted to receive a polymer overmolding that covers an circumferential surface and the primer flash hole aperture to form a primer flash hole, and a flash hole groove that extends circumferentially about the primer flash aperture on the top surface in the primer recess; providing an injection molding feedstock comprising a powder and a first binding agent and a second binding agent, wherein the powder comprises a stainless steel powder, brass powder, alloy powder, ceramic alloys powder or a combination thereof; injection molding the injection molding feedstock into the primer insert injection mold to form a first substantially cylindrical primer insert having a first size; debinding the first substantially cylindrical primer insert to remove the first binding agent; and sintering the first substantially cylindrical metal primer insert to remove the second binding agent and form the substantially cylindrical primer insert 
Regarding claim 13, Burrow as modified by Foren and Hirsch further discloses the substantially cylindrical metal primer insert made by the method of claim 12 (Clearly understood).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrow in view of Foren and Hirsch as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication 2012/0180688 by Padgett (Padgett).
Regarding claims 8-10, Burrow as modified by Foren and Hirsch does not disclose that the flange has notches or scallops.
Padgett, a related prior art reference, discloses the following limitations:
[Claim 8] wherein the flange is a combination of a circumferential groove and one or more notches; [Claim 9] wherein the flange comprises one or more notches or scallops positioned circumferential; and [Claim 10] wherein the flange comprises 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, or 15 notches or scallops positioned circumferential (See Figure 10, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burrow as modified by Foren and Hirsch with the teachings of Padgett.  The suggestion/ motivation for doing so would have been to ensure proper connection of the components and prevent rotation of the insert and lower portion as taught by Padgett.


Double Patenting
Due to the large number of copending applications and related issued patents, the double patenting rejections will be addressed when other matters and rejections have been completely addressed as per the suggestion of the applicant.
The examiner notes that the following list of applications and/or issued patents have claimed subject matter that may require terminal disclaimers to overcome double patenting rejections based on the claims in the current application:  application 14/320,961 (patent 10,352,670); application 14/724,240 (patent 9,927,219); application 14,725,587 (patent 9,885,551); application 14/748,444 (patent 11,047,661); application 14/748,508; application 14/748,554 (patent 10,234,253); application 14/748,880; application 14/748,984 (patent 10,145,662); application 14/749,104 (patent 10,254,096); application 14/751,535 (patent 9,631,907); application 14/751,629 (patent 9,835,423); application 14/751,710 (patent 11,047,662); application 14/751,879 (patent 11,079,209); application 15/891,602; application 15/972,436 (patent 10,900,760); application 16/123,223 (patent 10,907,944); application 16/130,387; application 16/173,115; 16/420,661 (patent 11,047,664) and/or application 17/000,757.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641